--------------------------------------------------------------------------------

 
Exhibit 10.6
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into on this 26th
day of June, 2017 (the “Effective Date”) by and between Integrity Applications,
Inc., a Delaware corporation (the “Company”), and David Podwalski (hereinafter,
the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is in the business of development and commercialization of
a noninvasive glucose monitoring device and related products; and
 
WHEREAS, the Company and Executive desire to enter into this Agreement to
establish certain terms of Executive’s employment with the Company.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
1.             Definitions.  When used in this Agreement, the following terms
shall have the following meanings:
 
(a)           “Accrued Obligations” means:
 
(i)          all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii)          any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;
 
(iii)          any accrued but unpaid benefits provided under the Company’s
employee benefit plans, subject to and in accordance with the terms of those
plans; and
 
(iv)          rights to indemnification by virtue of the Executive’s position as
an officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.
 
(b)          “Affiliate” means any entity that controls, is controlled by, or is
under common control with, the Company.
 
(c)          “Base Salary” means the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
 
(d)          “Board” means the Board of Directors of the Company.
 

--------------------------------------------------------------------------------

(e)          “Cause” means the good faith and reasonable determination of the
Board that the Executive has:
 
(i)          been grossly negligent or engaged in willful misconduct, fraud,
embezzlement, acts of dishonesty or a conflict of interest (to the extent such
conflict of interest materially harms the Company), in each case, relating to
the affairs of the Company; provided, that “Cause” shall not be deemed to exist
under this clause (A) unless Executive has been given written notice specifying
the act or omission constituting Cause and Executive has failed to cure such act
or omission within thirty (30) days after receiving such notice; provided
further, that such notice and cure right shall not be required to be given if
the act or omission giving rise to the determination that Cause exists is not,
in the reasonable determination of the Board, susceptible of cure;
 
(ii)          been convicted of or pleaded nolo contendere to any felony crime
or been involved in the commission of any act (i) involving (A) misuse or
misappropriation of money or other property of Company or (B) repeated use of
illegal substances; or (ii) which disparages the business integrity of the
Company, its directors, employees or customers, and materially and adversely
affects the business reputation of Company; or
 
(iii)          engaged in a willful violation of any federal or state securities
laws.
 
(f)          “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)          “Disability” has the meaning set forth in the Company’s long-term
disability plan as in effect as of the date on which a “Disability” is claimed
hereunder.
 
(h)          “Good Reason” means
 
(i)          a material diminution in Executive’s title or responsibilities not
otherwise agreed to in writing by Executive;
 
(ii)          a material reduction in Executive’s Base Salary not otherwise
agreed to in writing by Executive;
 
(iii)          the Company’s failure to satisfy any payment obligation under
this Agreement; or
 
(iv)          a material breach by the Company of this Agreement (other than a
failure to satisfy any payment obligation).
 
A termination for Good Reason hereunder shall not be effective until Executive
has first given the Company written notice specifying such act or omission
giving rise to the alleged Good Reason event and the Company has failed to cure
such act or omission within thirty (30) days after receiving such notice.
Executive shall provide the Company with such written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by Executive.
 
2

--------------------------------------------------------------------------------

(i)          “Severance Amount” shall mean 50% of the Executive’s Base Salary.
 
(j)          “Severance Term” means the six month period following the date on
which the Term of Employment ends.
 
(k)          “Term of Employment” means the period during which the Executive
shall be employed by the Company pursuant to the terms of this Agreement.
 
(l)          “Termination Date” means the date on which the Term of Employment
ends.
 
2.             Employment.
 
(a)           Employment and Term.  The Company hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Company during the Term
of Employment on the terms and conditions set forth herein.  Executive’s
services shall be performed from Executive’s home-based office until such time
that the location of the Company's U.S. headquarters has been established.
 
(b)          Duties of Executive.  During the Term of Employment, the Executive
shall be employed and serve as the Chief Commercial Officer of the Company, and
shall have such duties typically associated with such title, including, without
limitation creating, managing and implementing a successful commercial strategy
for the Company on a global level. The Executive shall faithfully and diligently
perform all services as may be assigned to him by the Chief Executive Officer
(the “CEO”) of the Company or the Board, and shall exercise such power and
authority as may from time to time be delegated to him by the CEO or the Board. 
The Executive shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement, render such services to the best
of his ability, and use his reasonable best efforts to promote the interests of
the Company.  The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (x) serve on corporate, civic or charitable boards or committees,
(y) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (z) manage personal investments, so long as such activities do
not significantly interfere with or significantly detract from the performance
of the Executive’s responsibilities to the Company in accordance with this
Agreement.
 
3.              Term.  The Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on June 26, 2017 and shall
continue until it is terminated pursuant to the terms set forth herein.
 
4.             Compensation.
 
(a)           Base Salary.  The Executive shall receive a Base Salary at the
annual rate of Two Hundred Forty Thousand Dollars ($240,000) during the Term of
Employment, with such Base Salary payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes.  The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Compensation Committee
of the Board, be increased at any time or from time to time.
 
3

--------------------------------------------------------------------------------

(b)           Bonuses and Equity Awards.
 
(i)          During the Term of Employment, Executive shall be eligible to earn
an annual performance bonus (the “Performance Bonus”), having a minimum bonus
opportunity equal to 20% of his current Base Salary based upon 80% achievement
of performance criteria (the “Minimum Performance Goal”), a target bonus
opportunity equal to 25% of his current Base Salary based upon 100% achievement
of performance criteria (the “Target Performance Goal”), and a maximum bonus
opportunity equal to 37.5% of his current Base Salary based upon 150%
achievement of performance criteria (the “Maximum Performance Goal”); provided,
however, the Performance Bonus shall be determined using straight-line
interpolation if the level of achievement is between the Minimum Performance
Goal and the Target Performance Goal, or between the Target Performance Goal and
the Maximum Performance Goal.  The performance criteria shall be established by
the Board or the Compensation Committee of the Board within the first ninety
(90) days of each fiscal year that begins during the Term of Employment. 
Payment of any Performance Bonus shall be made based on the Board’s (or the
Board’s Compensation Committee’s), as applicable, determination regarding
Executive’s satisfaction of the criteria applicable to such Performance Bonus. 
If the level of achievement for any fiscal year is less than the Minimum
Performance Goal, the Board (or the Board’s Compensation Committee) may elect to
pay the Executive such other bonus amount in its sole discretion.  Any payment
in respect of a Performance Bonus shall be paid within thirty (30) days
following the final determination of the amount of the Performance Bonus to be
paid and during the immediately following calendar year to which the Performance
Bonus related and provided that the Term of Employment continues through and on
such payment date, except as otherwise required herein.
 
(ii)          Executive is eligible for a Twenty-five Thousand Dollars ($25,000)
signing bonus, minus applicable deductions and withholdings, payable on the
six-month anniversary of the Effective Date, provided that the Term of
Employment continues through and on such payment date.
 
(iii)          Effective as of the Effective Date, the Company shall grant to
Executive options to purchase up to One Percent (1%) of the fully diluted common
stock, par value $0.001 per share, of the Company (“Common Stock”) as of the
Effective Date, with a per share exercise price equal to the greater of (A)
$4.50 per share or (B) the fair market value of a share of Common Stock on the
Effective Date, which shall vest in equal monthly installments over a three year
period following the Effective Date, subject to the Term of Employment
continuing through and on each such vesting date and subject to the terms and
conditions set forth in the Stock Option Agreement attached as Exhibit A hereto
and made a part hereof, and the provisions of the Company’s Incentive
Compensation Plan.
 
4

--------------------------------------------------------------------------------

5.             Expense Reimbursement and Other Benefits.
 
(a)           Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.
 
(b)           Compensation/Benefit Programs.  During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
offered by the Company to its personnel, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans. Until such
time as the Company has obtained health insurance coverage, AD&D, and executive
level Short and Long Term Disability insurance for its U.S. employees generally,
the Company shall reimburse Executive for his out-of-pocket costs to maintain
such coverage up to Two Thousand Eighty-three Dollars ($2,083) per month, in
accordance with Section 5(a) hereof, and provided that such reimbursement would
not cause the Company to incur any penalties under any applicable law (including
without limitation, pursuant to Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act).
 
(c)           Working Facilities.  During the Term of Employment, the Company
shall furnish the Executive with an office, secretarial help and such other
facilities and services suitable to his position and adequate for the
performance of his duties hereunder.
 
(d)           Other Benefits.  The Executive shall be entitled to twenty-five
(25) days of paid vacation each calendar year during the Term of Employment, to
be taken at such times as the Executive and the Company shall mutually determine
and provided that no vacation time shall significantly interfere with the duties
required to be rendered by the Executive hereunder.  Any vacation time not taken
by Executive during any calendar year may not be carried forward into any
succeeding calendar year, except as may be agreed to in writing by the Chief
Executive Officer of the Company in his sole discretion.  The Executive shall
receive such additional benefits, if any, as the Board shall from time to time
determine.
 
6.             Termination.
 
(a)          General.  The Term of Employment shall terminate upon the earliest
to occur of (i) the Executive’s death, (ii) a termination by the Company by
reason of the Executive’s Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by Executive with or without Good Reason. 
Upon any termination of Executive’s employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Executive, the Executive shall resign from any and all directorships, committee
memberships or any other positions Executive holds with the Company or any of
its subsidiaries.
 
5

--------------------------------------------------------------------------------

(b)          Termination By Company for Cause.  The Company shall at all times
have the right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause.  In the event that the Term of Employment is terminated
by the Company for Cause, Executive shall be entitled only to the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended.
 
(c)          Disability.  The Company shall have the option, in accordance with
applicable law, to terminate the Term of Employment upon written notice to the
Executive, at any time during which the Executive is suffering from a
Disability.  In the event that the Term of Employment is terminated due to the
Executive’s Disability, the Executive shall be entitled only to the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended.
 
(d)          Death.  In the event that the Term of Employment is terminated due
to the Executive’s death, the Executive shall be entitled only to the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended.
 
(e)          Termination Without Cause.  The Company may terminate the Term of
Employment at any time without Cause, by written notice to the Executive not
less than ninety (90) days prior to the effective date of such termination.  In
the event that the Term of Employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability) the Executive shall be
entitled to:
 
(i)          The Accrued Obligations, payable as and when those amounts would
have been payable had the Term of Employment not ended;
 
(ii)           The Severance Amount, payable for the Severance Term.
 
(f)          Termination by Executive for Good Reason.  The Executive may
terminate the Term of Employment for Good Reason and the Executive shall be
entitled to the same payments and benefits as provided in Section 6(e) above for
a termination without Cause.
 
(g)          Termination by Executive Without Good Reason.  The Executive may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination.  In the event of a termination of
employment by the Executive under this Section 6(g), the Executive shall be
entitled only to the Accrued Obligations.  In the event of termination of the
Executive’s employment under this Section 6(g), the Company may, in its sole and
absolute discretion, by written notice, accelerate such date of termination and
still have it treated as a termination without Good Reason.
 
                (h)          Release.  Any payments due to Executive under this
Section 6 (other than the Accrued Obligations) shall be conditioned upon
Executive’s execution of a general release of claims in the form attached hereto
as Exhibit A (subject to such modifications as the Company reasonably may
request) that becomes irrevocable within sixty (60) days of the Termination
Date.  Payment of any amounts subject to the Executive’s release shall be
delayed until the 61st day following the Termination Date (the “Payment
Commencement Date”) and any payments that are so delayed shall be paid on the
Payment Commencement Date.  All payments and benefits provided under Section 6
(other than the Accrued Obligations) shall be forfeited if the Executive does
not timely execute (or subsequently revokes) the release within the
aforementioned sixty (60) day period.
 
6

--------------------------------------------------------------------------------

(i)          Cooperation.  Following the Term of Employment, the Executive shall
give his assistance and cooperation willingly, upon reasonable advance notice
with due consideration for his other business or personal commitments, in any
matter relating to his position with the Company, or his expertise or experience
as the Company may reasonably request, including his attendance and truthful
testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company.  In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient.  To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(i) upon his
presentation of documentation for such expenses and (ii) the Executive shall be
reasonably compensated for any continued material services as required under
this Section 6(i).
 
(j)          Return of Company Property.  Following the Termination Date, the
Executive or his personal representative shall return all Company property in
his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device).
 
(k)          Compliance with Section 409A.
 
(i)          General.  It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If the Executive or the Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Executive and on the Company).
 
(ii)          Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.
 
7

--------------------------------------------------------------------------------

(iii)          6 Month Delay for Specified Employees.
 
(A)          If the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”,
as that term is defined for purposes of Section 409A, shall be made before the
date that is six months after the Executive’s “separation from service” (or, if
earlier, the date of the Executive’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A and such deferral is required to
comply with the requirements of Section 409A.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.
 
(B)          For purposes of this provision, the Executive shall be considered
to be a “specified employee” if, at the time of his or her separation from
service, the Executive is a “key employee”, within the meaning of Section 416(i)
of the Code, of the Company (or any person or entity with whom the Company would
be considered a single employer under Section 414(b) or Section 414(c) of the
Code) any stock in which is publicly traded on an established securities market
or otherwise.
 
(iv)          No Acceleration of Payments.  Neither the Company nor the
Executive, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v)          Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
 
(vi)          Taxable Reimbursements and In-Kind Benefits.
 
(A)          Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the last day of the taxable year of the Executive
following the year in which the expense was incurred.
 
(B)          The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.
 
8

--------------------------------------------------------------------------------

 
(C)          The right to Taxable Reimbursements, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.
 
(vii)          No Guaranty of 409A Compliance.  Notwithstanding the foregoing,
the Company does not make any representation to the Executive that the payments
or benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
7.             Restrictive Covenants.
 
(a)          Noncompetition; Non-solicitation.
 
(i)          Executive acknowledges that the Company is engaged in a highly
competitive business on a world-wide scale and that, by virtue of the position
in which Executive is employed, his engaging in or working for or with any
business which is directly competitive with the Company would cause the Company
great and irreparable harm.  Executive also acknowledges that, by virtue of
his/her employment, he has gained or will gain knowledge of the identity,
characteristics, and preferences of the Company’s customers, suppliers and other
business partners, among other Confidential Information, and that Executive
would inevitably have to draw on such Confidential Information if he were to
solicit or service the Company’s customers, suppliers and other business
partners on behalf of a competing business enterprise.
 
(ii)          Executive agrees that “Restricted Business” at any date means the
goods, products, and/or services of the type provided, marketed, sold, produced
and/or developed by the Company during the twelve (12) month period ending on
that date for or concerning the development and commercialization of glucose
monitoring devices or any technology or software that measures or monitors
glucose levels.  The “Territory” for the purposes of this Section 7 shall be
anywhere in (x) the World.
 
(iii)          Accordingly, Executive agrees that during Executive’s employment
with Company, whether or not under this Agreement, and thereafter for a period
of twelve (12) months (the “Noncompetition Period”), he will not within the
Territory:
 
(A)          directly or indirectly, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing, or control of or be employed by, associated with or in any manner
connected with any entity or organization engaged in Restricted Business;
 
(B)          directly or indirectly approach, advise, solicit or deal with, in
competition with the Company, any entity or organization engaged in Restricted
Business;
 
(C)          provide technical, commercial or professional advice to any
business or concern engaged in Restricted Business; or
 
9

--------------------------------------------------------------------------------

(D)          interfere or seek to interfere with the supply of any components,
materials, goods or services to the Company (or with the terms of any such
supply).
 
(iv)          Executive agrees that during Executive’s employment with Company,
whether or not under this Agreement, and thereafter for a period of twenty-four
(24) months, he will not within the Territory, directly or indirectly, for the
purpose of competing with the Company:
 
(A)          induce or procure or attempt to induce or procure any person who is
on, or was during the twenty-four (24) months preceding, the date of the
termination of Executive’s employment with the Company, an officer or key
employee of, consultant for or other person under contract to provide services
to the Company, to leave his/her/her employment or service with the Company
(whether or not that person would commit any breach of his/her or her employment
or appointment by reason of leaving the service of the Company); or
 
(B)          accept into employment or otherwise engage or use the services of
any person who is on, or was during the twenty-four (24) months preceding, the
date of the termination of Executive’s employment with the Company, an officer
or key employee of, consultant for or other person under contract to provide
services to the Company.
 
(v)          Executive agrees that during Executive’s employment with Company
and for all time thereafter, he will not disparage the Company, its directors,
officers, employees, the Company brand or its products and services.
 
(b)          Intellectual Property.
 
(i)          Executive shall disclose promptly to the Company all ideas,
inventions, discoveries, improvements, designs, formulae, processes, production
methods and technological innovations (which, together with all intellectual
property rights that might be available therein including, without limitation,
patents, copyrights and trade secrets, shall hereinafter be referred to as
“Intellectual Property”), whether or not patentable, which Executive may
conceive or make, alone or with others, in connection with his/her employment
with the Company from and after the date of this Agreement, whether or not
during working hours, and which: (A) relate specifically to the business of the
Company; (B) are based on or derived from Executive’s knowledge of the actual or
planned business activities of the Company; or (C) are developed using existing
Intellectual Property belonging to the Company.
 
(ii)          Executive shall assign, and does hereby assign, to the Company
(and to bind his/her heirs, executors and administrators, to assign to the
Company) all Intellectual Property covered by Section 7(b)(i) hereof
(collectively, “Company Intellectual Property”).
 
(iii)          Without further compensation but at the Company’s expense,
Executive agrees to give all testimony and execute all patent applications,
rights of priority, assignments and other documents, and in general do all
lawful things reasonably requested of Executive by the Company to enable the
Company to obtain, maintain and enforce its rights to such Company Intellectual
Property.
 
10

--------------------------------------------------------------------------------

(iv)          All of Executive’s work product during his/her employment
hereunder and all parts thereof shall be “work made for hire” for the Company
within the meaning of the United States Copyright Act of 1976, as amended from
time to time, and for all other purposes, and Executive hereby quitclaims and
assigns to the Company any and all other rights he may have or acquire therein. 
Accordingly, all right, title and interest in any and all materials, or other
property, including, without limitation, trademarks, service marks and related
rights, whether or not copyrightable, created, developed, adapted, formulated or
improved by Executive (whether alone or in conjunction with any other person or
employee), constituting Company Intellectual Property shall be owned exclusively
by the Company.  Executive will not have or claim to have under this Agreement,
or otherwise, any right title or interest of any kind or nature whatsoever in
any Company Intellectual Property.
 
(c)           Confidential Relationship and Confidential Information.
 
(i)          Confidential Information.  Executive acknowledges that, during the
course of his/her employment, he will have access to information relating to the
Company’s business that provides the Company with a competitive advantage, that
is not generally known by persons not employed by or providing services for the
Company and that could not easily be determined or learned by someone outside
the Company (“Confidential Information”).  Such Confidential Information
includes both written information and information not reduced to writing and
includes, without limitation:  (i) the identity of the Company’s customers,
suppliers and other business partners and prospective customers, suppliers and
other business partners, including names, addresses and phone numbers, the
characteristics, preferences and investment strategies of those parties, the
types of services provided to and ordered by those third parties; (ii) the
Company’s internal corporate policies related to those services, price lists,
fee arrangements and terms of dealings with such third parties; (iii) the
identity of the Company’s sources in the field and off-site consultants and the
terms and conditions on which the Company transacts business with those sources
and consultants; (iv) financial and sales information, including the Company’s
financial condition and performance and the compensation paid to other employees
of the Company; (v) information relating to inventions, discoveries and
formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans of
the Company and (vi) all Company Intellectual Property (as hereinafter
defined).  Executive acknowledges that the Company has gathered such information
at great cost and over time and that such information is not generally known and
cannot easily be obtained from publicly available sources.
 
(ii)          Notwithstanding the foregoing, the term “Confidential Information”
shall not include, and Executive shall not have any obligations under this
Section 7 with respect to, any information which (i) is or becomes publicly
known through no unlawful or other wrongful act or omission by Executive or any
other person or entity; (ii) becomes known to Executive from a third party
having the legal right to make an unrestricted disclosure without a breach of
any obligation of confidentiality to the Company by Executive or such third
party; (iii) is  voluntarily disclosed to the public or competitors of the
Company by the Company (except where such public disclosure has been made by
Executive or another without authorization); or (iv) has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.
 
11

--------------------------------------------------------------------------------

(iii)          Restriction on Use and Disclosure of Confidential Information. 
Executive shall, both during and after his/her employment by Company, hold all
Confidential Information in a fiduciary capacity.  Executive shall not directly
or indirectly use or disclose such Confidential Information except as is (i)
necessary for the good faith performance of his/her services for Company, (ii)
reasonably necessary, in the opinion of counsel to the Company (or, in respect
of claims by the Company against Executive, counsel to Executive), to respond to
or defend any claim(s) against Executive or the Company or (iii) required to be
disclosed by court order, governmental action, legal process or by applicable
law; provided, however, that if disclosure is required under this clause (iii),
Executive shall first give written notice thereof to the Company and shall fully
cooperate (at the Company’s cost and expense) in the Company’s attempt to obtain
a protective order or other waiver or exclusion from the court or other
applicable governmental or other authority.
 
(iv)          Ownership of Confidential Information.  Executive acknowledges
that any documents received or created by him during the course of his/her
employment with the Company that contains or pertains to Confidential
Information are and will remain the sole property of the Company.  Such
documents include, without limitation, files, memoranda, correspondence,
reports, client records, contact lists and compilations of information, however
such information may be recorded and whether on hard copy or on a computer disk,
magnetic disk,  CD-ROM, flash drive, or other electronic storage device. 
Executive shall return all such documents (including all copies) promptly upon
the termination of his/her employment and shall not, during and after his/her
employment, disclose those documents to anyone outside the Company or use those
documents for any purpose other than the advancement of the Company’s interests,
or as reasonably necessary, in the opinion of counsel to the Company (or, in
respect of claims by the Company against Executive, counsel to Executive), to
respond to or defend any claim(s) against Executive or the Company.
 
(d)          Release.  Executive acknowledges that the Company may use the
image, likeness, voice, or other characteristics of Executive in the services,
materials, computer programs, marketing and advertising and other deliverables
created or used or distributed by or on behalf of the Company in the course of
its business.  Executive hereby consents to the use of such characteristics of
Executive by the Company and releases the Company, its directors, officers,
employees, agents, contractors, licensees and assigns from any claims which
Executive has or may have for invasion of privacy, right of publicity,
defamation, copyright infringement, or any other causes of action arising out of
the use, adaptation, reproduction, distribution, broadcast, or exhibition of
such characteristics.
 
(e)          Acknowledgment by Executive. The Executive acknowledges and
confirms that the restrictive covenants contained in this Section 7 are fair,
reasonable, and necessary for the protection of the legitimate business
interests of the Company and that the Company will suffer irreparable harm in
the event of an actual or threatened breach of any such provision by Executive. 
Executive therefore consents to the entry of a restraining order, preliminary
injunction, or other court order to enforce such provisions and expressly waives
any security that might otherwise be required in connection with such relief. 
Executive also agrees that any request for such relief by the Company shall be
in addition and without prejudice to any claim for monetary damages which the
Company might elect to assert.  Executive agrees that the terms of this Section
7 are in addition to, and not in limitation of, any other restrictive covenants
agreed to by Executive with respect to the Company.  For all purposes of this
Section 7, the term “Company” means the Company and each of its now existing or
hereafter created or acquired or affiliated companies, subsidiaries and parent
companies, and their respective successors and assigns.
 
12

--------------------------------------------------------------------------------

(f)          Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Section 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.
 
(g)          Extension of Time.  If the Executive shall be in violation of any
provision of this Section 7, then each time limitation set forth in this Section
7 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.  If the Company or any its Affiliates
seeks injunctive relief from such violation in any court, then the covenants set
forth in this Section 7 shall be extended for a period of time equal to the
pendency of such proceeding including all appeals by the Executive.
 
(h)          Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 7 of this Agreement will cause irreparable harm and damage to the
Company, and its Affiliates, the monetary amount of which may be virtually
impossible to ascertain.  As a result, the Executive recognizes and hereby
acknowledges that the Company and its Affiliates shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section 7 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.
 
8.             Representations and Warranties of Executive.  The Executive
represents and warrants to the Company that:
 
(a)          The Executive’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
 
(b)          The Executive has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and
 
(c)          In connection with Executive’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.
 
9.             Taxes.  Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Executive or his estate or beneficiaries shall be subject to the withholding
of such amounts relating to taxes as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.  In lieu of
withholding such amounts, in whole or in part, the Company may, in its sole
discretion, accept other provisions for payment of taxes and withholding as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold have been satisfied.
 
13

--------------------------------------------------------------------------------

10.          Assignment.  The Company shall have the right to assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
11.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to principles of conflict of laws.
 
12.          Jurisdiction and Venue.  Each of the parties irrevocably and
unconditionally (i) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement which is expressly permitted by the terms of
this Agreement to be brought in a court of law, shall be brought in the courts
of record of the State of New York in New York County or the federal courts
sitting in New York, New York; (ii) consents to the jurisdiction of each such
court in any such suit, action or proceeding; (iii) waives any objection which
it or he may have to the laying of venue of any such suit, action or proceeding
in any of such courts; and (iv) agrees that service of any court papers may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable laws or court rules in such courts.
 
13.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
14.          Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder,
including without limitation, the Company’s obligations under Section 6 and the
Executive’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.
 
15.          Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S.
mail.  Notice shall be sent (i) if to the Company, addressed to Integrity
Applications, Inc., Chairman of the Board – John Graham, 19 Ha'Yahalomim Street,
P.O. Box 12163, Ashdod, Israel, and (ii) if to the Executive, to his address as
reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.
 
14

--------------------------------------------------------------------------------

16.          Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
17.          Right to Consult with Counsel; No Drafting Party.  The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
18.          Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions,  section or sections or article or articles
had not been inserted.  If such invalidity is caused by length of time or size
of area, or both, the otherwise invalid provision will be considered to be
reduced to a period or area which would cure such invalidity.
 
19.          Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
20.          Damages; Attorneys Fees.  Nothing contained herein shall be
construed to prevent the Company or the Executive from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement. In the event that either
party hereto seeks to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other.
 
21.          Waiver of Jury Trial.  THE EXECUTIVE HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT THAT THE EXECUTIVE MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO.
 
15

--------------------------------------------------------------------------------

22.          Section Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
23.          No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
24.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
 
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 
COMPANY:
 



By: _______________________________      
Name: _____________________________          
Title: ______________________________         
 


EXECUTIVE:
 
__________________________________

 


17

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1.          _______________ (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Section 6
(other than the Accrued Obligations) of the Employment Agreement to which this
release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment. 
Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans.  Without
limiting the generality of the release provided above, Executive expressly
waives any and all claims under ADEA that he may have as of the date hereof. 
Executive further understands that by signing this General Release of Claims he
is in fact waiving, releasing and forever giving up any claim under the ADEA as
well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof.  Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any rights to receive any payments or benefits pursuant to Section 6 of the
Employment Agreement, (ii) any rights or claims that may arise as a result of
events occurring after the date this General Release of Claims is executed,
(iii) any indemnification rights Executive may have as a former officer or
director of the Company or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (v) any rights as a holder of
equity securities of the Company.
 
2.          Executive represents that he has not filed against the Released
Parties any complaints, charges, or lawsuits arising out of his employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of, any charges, lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to commence a Proceeding to challenge whether Executive
knowingly and voluntarily waived his rights under ADEA.
 

--------------------------------------------------------------------------------

3.          Executive hereby acknowledges that the Company has informed him that
he has up to twenty-one (21) days to sign this General Release of Claims and he
may knowingly and voluntarily waive that twenty-one (21) day period by signing
this General Release of Claims earlier.  Executive also understands that he
shall have seven (7) days following the date on which he signs this General
Release of Claims within which to revoke it by providing a written notice of his
revocation to the Company.
 
4.          Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware applicable to contracts made and to be performed entirely
within such State.
 
5.          Executive acknowledges that he has read this General Release of
Claims, that he has been advised that he should consult with an attorney before
he executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
 
6.          This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.
 
 
________________________________________
 
 
 
_______________, 20__

 
A- 2

--------------------------------------------------------------------------------


 
 
 
 